Citation Nr: 0713402	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-41 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1974 to 
December 1977 and died in June 2003.

The appellant, who is the veteran's spouse, appealed a June 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.

The Board of Veterans' Appeals (Board) notes that the 
appellant's November 2004 substantive appeal also raised a 
claim for dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151, that was denied by the RO in 
a November 2005 rating decision.  The record before the Board 
does not contain a notice of disagreement.  This is a 
separate and distinct disability claim from the cause of 
death claim denied by the RO in June 2004 and currently 
certified for appellate consideration by the Board.  Contrary 
to the arguments raised by the appellant's service 
representative in an April 2007 written statement, the 
provisions of 38 U.S.C.A. § 1151 provide an entirely 
different theory for benefits, although some of the evidence 
considered is similar if not the same.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997).  If the appellant wishes to 
pursue a claim for DIC pursuant to 38 U.S.C.A. § 1151, either 
she or her representative should contact the RO and clearly 
set forth the precise nature of her claim.


FINDINGS OF FACT

1.	During the veteran's lifetime, service connection was in 
effect for loose anterior cruciate ligament with 
degeneration of the left medial meniscus and traumatic 
arthritis, evaluated as 50 percent disabling, and 
traumatic arthritis of the right knee with torn medial 
meniscus and advanced chondromalacia, rated as 40 
percent disabling, as of January 2002.  A total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) was also in effect since 
January 2002.

2.	The veteran died in June 2003 and the certificate of 
death indicates that the immediate cause of the 
veteran's death was gram negative rod septic shock due 
to (or as a consequence of) gastric variceal bleeding-
massive.  Another significant condition contributing to 
death but not resulting in the underlying cause of death 
was hepatitis C.

3.	The objective medical evidence of record preponderates 
against a finding that a disability shown in service or 
that a service-connected disability caused or 
contributed materially to producing or accelerating the 
veteran's demise.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or a 
service-connected disability did not cause or substantially 
or materially contribute in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103-5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for service connection for the cause of the 
veteran's death is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to her.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In July 2003 and March 2004 letters, issued prior to the June 
2004 rating decision, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  We 
therefore conclude that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The appellant is seeking service connection for the cause of 
the veteran's death.  She argues that the ibuprofen 
prescribed to treat the pain due to veteran's service-
connected bilateral knee disabilities caused or contributed 
to the gastric bleed that caused the septic shock from which 
he died.  In her July 2003 written statement, she also said 
he worked at VA for many years and took many different types 
of narcotic and opiate pain medications that she believed 
contributed to his gastrointestinal (GI) bleeding.  

The veteran died in June 2003 at the age of 49.  The death 
certificate lists the cause of death as gram negative rod 
septic shock due to (or as a consequence of) gastric variceal 
bleeding-massive.  Another significant condition contributing 
to death but not resulting in the underlying cause of death 
was hepatitis C.  An autopsy was not performed.

During the veteran's lifetime, he was service-connected for 
loose anterior cruciate ligament with degeneration of the 
left medial meniscus and traumatic arthritis, evaluated as 50 
percent disabling, and traumatic arthritis of the right knee 
with torn medial meniscus and advance chondromalacia, rated 
as 40 percent disabling, as of January 2002.  A TDIU was also 
in effect since January 2002.

VA medical records and examination reports, dated from May 
1978 to June 2003, are in the claims files.

In May 1979, the veteran submitted a written claim for 
service connection for hepatitis, and indicated that a 
physician who recently treated him attributed the illness to 
tattoo the veteran received in service.  Later that month, 
the RO denied the veteran's claim and he did not appeal that 
determination.

The VA medical records reflect the veteran's treatment for 
bilateral knee pain due to severe degenerative joint disease, 
that included arthroscopic procedures (in 1994 for the left 
knee and in 1994 for the right knee) and taking ibuprofen (or 
Motrin) 800 milligrams (mg.), that was variously prescribed 
twice daily "as needed" (noted in March 2003) or more 
frequently, as noted below.  When seen in the VA orthopedic 
clinic in January 2003, it was noted that there was no cure 
for the veteran's significant arthritis.  Feldence was to be 
tried, and the ibuprofen prescription renewed.  

The VA medical records reflect that, on June 9, 2003, the 
veteran was seen in the outpatient gastroenterology clinic 
for follow up of "HCV" (hepatitis C virus) and "PCR 
genotype 1 a".  It was noted that he refused a liver biopsy.  
He reported feeling well with no abdominal pain, and no 
fevers or chills, or nausea and vomiting.  He reportedly had 
no alcohol or intravenous drug abuse in seven months.  Mild 
depression was noted but not considered significant.  The 
veteran had no diarrhea or constipation and no blood in his 
bowel movements.  It was noted that he took ibuprofen, 800 
mg., four times a day.  On examination, palpable hepatomegaly 
was noted.  The assessment was HCV genotype 1a, PCR of 2.2 
million in November 2002 with persistent and worsening 
transaminitis.  It was noted that the veteran declined a 
liver biopsy in the past, and was now seven months free of 
intravenous drug abuse.  He was unsure about a biopsy or 
starting therapy.  It was noted that results of an ultrasound 
performed in April 2003 revealed no masses.

According to a June 2003 private hospital discharge summary, 
the veteran had a history of untreated hepatitis C and 
intravenous heroin abuse and was admitted on June 11, 2003 
with an upper GI bleed secondary to gastric varices.  He also 
complained of multiple episodes of tarry stool and some 
epigastric pain.  It was noted that he was taking two 800 mg. 
Motrin tablets and two aspirin daily.  The record indicates 
that on June 10, 2003, the veteran underwent an EGD 
(esophagogastroduodenoscopy) that showed a Grade-1 esophageal 
varices as well as significant gastric varices within the 
fundus.  There was a large amount of blood present so the 
fundus was not able to be completely visualized at the time.  
There was no bleeding noted from the Grade-1 esophageal 
varices or stigmata of hemorrhage.  While hospitalized, the 
veteran developed respiratory distress.  His hemoglobin 
dropped and he developed signs of what was thought could be 
liver failure.  He was given transfusions and antibiotics.  
Evidence of liver failure and possible sepsis was noted.  He 
subsequently developed recurrent GI bleeding and then renal 
failure.  He died on June [redacted], 2003.  The cause of the 
veteran's death was GI bleed secondary to gastric varices, 
liver failure, sepsis.

A May 2004 medical opinion from a VA physician who reviewed 
the veteran's medical records reflects the veteran's history 
of untreated hepatitis C and intravenous heroin abuse for 
several years, and that he was hospitalized on June 11, 2003 
with vomiting and blood.  An endoscopy showed several gastric 
varices and grade I esophageal varices.  Multiple 
transfusions were needed due to excess bleeding.  The veteran 
experienced renal failure and died on June [redacted], 2003.  The VA 
physician opined that the cause of the veteran's death was 
gastric varices that probably gave him massive 
gastrointestinal bleeding.  According to the VA physician, it 
was unlikely that gastric varices could come from the 
medication, ibuprofen, used to treat the veteran's knee 
disabilities for several years.  The VA physician believed 
that the cause of the veteran's death was likely the 
underlying hepatic compromise that could be from the 
veteran's chronic untreated hepatitis C or from excess 
intravenous drug abuse.  In the VA physician's opinion, "it 
is less likely than not that [the veteran's] cause of death 
is related to [his] use of ibuprofen that was given to treat 
his service-connected knee conditions."  

In her November 2004 substantive appeal, the appellant argued 
that there was "no proof" that the veteran's gastric 
varices were not caused by the medication prescribed for his 
knee disabilities, just that (an opinion that) it was 
unlikely that the gastric varices caused it. 

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131 a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., gastric or peptic ulcers, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Additionally, disability that is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310 (2006); 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).

The appellant is seeking service connection for the cause of 
the veteran's death. Essentially, she contends that his 
service-connected bilateral knee disabilities resulted in his 
need to take large amounts pain medication, namely ibuprofen, 
that ultimately caused the gastric bleeding that was the 
ultimate cause of the veteran's death.  In her November 2004 
substantive appeal she argues that there was "no proof" 
that the veteran's gastric varices were not caused by the 
medication prescribed for his knee disabilities, just the 
opinion that it was unlikely that the gastric varices caused 
it.

However, a review of the objective medical evidence of record 
reflects that the veteran's death was not related to a 
disease or injury in service or to a service-connected 
disability.  The veteran died of gram negative rod septic 
shock due to massive gastric variceal bleeding.  Hepatitis C 
was another significant condition contributing to death but 
not resulting in the underlying cause noted on the death 
certificate.  As noted above, service connection for 
hepatitis was denied by the RO in a final May 1979 
determination.  Further there was evidence of significant 
hepatic compromise at the time of death.

There is no objective medical evidence of record to 
demonstrate any apparent relationship between the condition 
that caused the veteran's death and his service-connected 
bilateral knee disabilities.  The appellant has variously 
contended in this appeal that the veteran suffered from 
gastric bleeding due to ibuprofen prescribed for knee pain.  
Thus, given a finding that the veteran died of septic shock 
due to gastric variceal bleeding, she apparently believes 
that the veteran died from a service-connected disorder.

In evaluating this premise, the Board notes that the veteran 
was service-connected for his left and right knee arthritic 
problems, and awarded a TDIU from January 2002.  
Nevertheless, the Board notes that the veteran died of gram 
negative rod septic shock due to massive gastric variceal 
bleeding.  Here, there is simply no medical evidence in the 
record before the Board that the veteran's service-connected 
knee disabilities or treatments therefore were the immediate 
or underlying cause of his death, or that the conditions 
played a contributory cause, i.e., that there was a causal 
connection.  Moreover, there is no indication that the 
ibuprofen prescribed for the veteran's knee pain caused the 
gastric bleeding that led to the veteran's death.  In fact, 
the Board would note that, contrary to the appellant's 
repeated contentions, private physicians in June 2003 on the 
discharge summary of the veteran's last hospitalization 
reported his cause of death as GI bleed secondary to gastric 
varices, liver failure, sepsis.  More significantly, as noted 
above, in May 2004, a VA physician reviewed the veteran's 
medical records and opined that it was less likely than not 
that the veteran's cause of death was related to his use of 
ibuprofen used to treat his service-connected knee 
disabilities.  According to this VA medical specialist, it 
was unlikely that gastric varices could come from ibuprofen 
used to treat the veteran's knee disabilities for several 
years.  In the VA physician's opinion the cause of the 
veteran's death was likely the underlying hepatic compromise 
that could be from chronic untreated hepatitis C or excess 
intravenous drug abuse.

Furthermore, a careful review of the claims file provides no 
objective medical evidence to support the appellant's 
proposition.  Indeed, when last seen in the VA outpatient 
clinic on June 9, 2003, the veteran reported that he felt 
well and denied having nausea and vomiting.

Thus, due to the utter lack of competent and probative 
medical evidence of a relationship between the veteran's 
death and any service-connected disability, service 
connection for the cause of the veteran's death is not 
established.  38 C.F.R. §§ 3.303, 3.312.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
experience, including his service-connected bilateral knee 
disabilities.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the veteran's death and his active 
military service.  See e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause-of-death case that list of conditions 
submitted by appellant might be related to exposure to Agent 
Orange found speculative when physician also indicated that 
"it is just as likely that they could have another cause"), 
aff'd, 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 
1193 (2000).  Here, the appellant has failed to submit or 
identify competent medical evidence to provide a nexus 
between any in-service injury or disease and the conditions 
that caused and contributed to cause the veteran's death.  As 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, the benefit-of-the doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


